Case 1:19-cv-01946-WJM-MEH Document 66-4 Filed 11/12/19 USDC Colorado Page 1 of 2




                  Exhibit 3
   Case 1:19-cv-01946-WJM-MEH Document 66-4 Filed 11/12/19 USDC Colorado Page 2 of 2
,,ll Verizon "~              11:33 PM                   -lf 32% {i~},



                    New iMessage                         Cancel


To: Thaddeus Shrader


                       Jun 30, 2017, 2:11 PM




                       Jul 7, 2017, 8:42 PM




    Crap

    Let me clheck




                                                                              VAIL001211
